Citation Nr: 1646536	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1986.  He died in July 2011, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 RO decision by the RO that denied service connection for the cause of the Veteran's death (one basis for Dependency and Indemnity Compensation).

A hearing was held in August 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in July 2011, and his death certificate lists the immediate  cause of death as pulmonary sarcoma, with an approximate onset of two years between onset and death.  No underlying causes were listed.  Other significant conditions contributing to death but not resulting in the underlying cause of death were congestive heart failure and renal failure.

2.  During his lifetime, the Veteran's established service-connected disabilities included diabetes mellitus, lumbosacral strain, and chronic obstructive pulmonary disease (COPD).

3.  The Veteran had active service in Thailand during the Vietnam era; he is not shown to have set foot in Vietnam during the Vietnam era.

4.  Resolving all doubt in the Veteran's favor, the Veteran is shown by competent, credible and persuasive evidence to have been exposed to herbicides in service at Ubon Air Force Base in Thailand during the Vietnam era.

5.  The Veteran's diagnosed soft-tissue sarcoma is presumed to be related to exposure to herbicide agents during his active military service in Thailand, and competent medical evidence links the Veteran's death to his metastatic retroperitoneal liposarcoma.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the August 2016 Board hearing.

Analysis

If a Veteran was exposed to certain herbicide agents during active military, naval, or air service, certain specified diseases, including soft-tissue sarcoma and ischemic heart disease, shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307 (a) are met.  38 C.F.R. § 3.309 (e) (2015).  "Soft-tissue sarcoma" includes liposarcoma, among others.  Id.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see also 38 C.F.R. § 3.313 (a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

At the August 2016 Board hearing, the appellant contended that the Veteran was exposed to Agent Orange while he was stationed in Thailand during service, and such exposure either caused a heart problem or sarcoma, or both, and that such diseases caused or contributed to his death.  The representative also contended that his service-connected diabetes mellitus may have contributed to his death.

The evidence does not reflect, and the appellant does not contend, that the Veteran served in the Republic of Vietnam.  In a December 2010 memorandum, the National Personnel Records Center indicated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.

VA will presume that a Veteran who served in Thailand between February 28, 1961 and to May 7, 1975 was exposed to herbicide agents if he is an Air Force Veteran who served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as a security policeman, security patrol dog handlers, or member of a security police squadron, or otherwise served near a base perimeter, as shown by his military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.

The available service personnel records indicate the Veteran served in the U.S. Air Force, and his records reflect service in Thailand during the Vietnam era.  A complete record of his assignments and duty stations is not on file.  His DD Form 214 reflects that his primary military occupational specialty (MOS) was that of a munitions maintenance supervisor, and his secondary specialty was "APR" security specialist.

Available service performance reports show that the Veteran was stationed in Okinawa from July to December 1969.  From December 1969 to August 1970 he was assigned to Takhli Royal Thai Air Force Base, Thailand, where he was a munitions specialist assigned to the bomb maintenance and assembly section.  From December 1970 to May 1971, he served at Ubon Airfield, Thailand, as a crew member, line delivery, and insured safe and expeditious delivery of munitions to and from off base storage, from the transfer point to the flight line, with return trip to the transfer point.  

From May 1971 to January 1972 he was stationed in the continental U.S. as a security policeman.  From January 1972 to January 1973, the Veteran was assigned to a munitions maintenance squadron at U-Tapao Airfield, Thailand, where he was a crew supervisor of the bomb assembly section.  From January 1973 to December 1973 he was stationed in the continental U.S. as a munitions supervisor.

VA medical records reflect that the Veteran was treated for soft-tissue sarcoma.  A July 2010 oncology note reflects that he was diagnosed with metastatic retroperitoneal liposarcoma.

The death certificate lists the immediate cause of the Veteran's July 2011 death as pulmonary sarcoma, with an approximate onset of two years between onset and death.  No underlying causes were listed.  Other significant conditions contributing to death but not resulting in the underlying cause of death were congestive heart failure and renal failure.  Thus, pulmonary sarcoma is considered a principal cause of the Veteran's death.  38 C.F.R. § 3.312 (b).  

During the pendency of this appeal, the Board obtained an expert medical opinion and addendum from a pulmonologist, who opined that the Veteran died of sarcoma metastatic to the lungs with renal failure and congestive heart failure as contributing factors.  He opined that the Veteran's death was caused by progressive weakness and loss of function of the lungs, heart and kidneys caused by his sarcoma.  He stated that he was diagnosed with a sarcoma that arose in the retroperitoneum. 

As noted above, soft-tissue sarcoma is a disease that is subject to presumptive service connection if a veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.309 (e).  As such, service connection for soft-tissue sarcoma will be presumed if the record establishes that the Veteran was exposed to herbicides.

The Board finds that the evidence of record clearly establishes that the Veteran had active service at more than one of the designated Thailand Air Force bases.  He also served on active duty for a period of the Vietnam era during which VA has acknowledged that herbicides were used near those air base perimeters in Thailand.  The Veteran's service personnel records from his duty period at Ubon Airfield 
show that his MOS placed him at the perimeter of the military base which he regularly crossed during the performance of his duties, while delivering munitions to and from off-base storage.

The above evidence is competent and credible, and there is no directly contradictory evidence.  Viewing the evidence of record in a light most favorable to the appellant, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's direct exposure to herbicide agents.  The evidence shows that the Veteran's work duties at Ubon Airfield frequently placed him at the perimeter of that base.  As such, the Board concedes the Veteran's direct exposure to herbicides during his active service in Thailand.

The Veteran's medical records demonstrate that he was diagnosed with soft-tissue sarcoma.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's soft-tissue sarcoma is presumed to be associated with his in-service herbicide exposure.  See 38 C.F.R. § 3.309 (e).  There is no clear and convincing evidence to rebut this presumption.  Because the Veteran's soft-tissue sarcoma is presumptively associated with exposure to herbicides and contributed to his death, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


